Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to Application filed on 6/15/2020 in which claims 1-10 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Welchel et al. (U.S. Pub. No. 2009/0044809 A1).


    PNG
    media_image1.png
    498
    782
    media_image1.png
    Greyscale


Regarding claim 1, Welchel et al. “Welchel”  discloses a strip-shaped elastic member (See Fig. 2 identifier 20) adapted (capable) for being formed into an ear loop of a mask, the strip-shaped elastic member (20) comprising: 
a first end (See annotated Fig. A above); 
a second end opposite to the first end (See Fig. A); and 
a stretchable portion (See Fig. A) located between the first end and the second end (See Fig. A) and having a wave structure (which is described as bellow-like and accordion-like in para. 0095, which was interpreted as a wave structure).

Regarding claims 2 and 7, Welchel  discloses a strip-shaped elastic member wherein the stretchable portion (See Fig. A) extends from the first end to the second end (See Fig. A).

Regarding claims 3 and 8, Welchel  discloses a strip-shaped elastic member wherein the wave structure of the stretchable portion (See Fig. A) has a plurality of pleated sections connected integrally (See Fig. A connected integrally because no seams or joints are shown); each of the pleated sections (See Fig. A) has a first wave segment protruding toward a first direction (See Fig. A first direction is along the thickness of the strip), and a second wave segment integrally connected with the first wave segment (See Fig. A) and protruding toward a second direction differing from the first direction (the second direction was considered as along the length of the strip).

Regarding claims 4 and 9, Welchel  discloses a strip-shaped elastic member wherein the first wave segment of each of the pleated sections (See Fig. A) has a wave crest (which is the apex portion of the wave); the second wave segment of each of the pleated sections has a wave trough (which is considered as the portion of the wave opposite to the wave crest); a stretch space exists between the wave crests of two adjacent said pleated sections (See Fig. A).

Regarding claim 6, Welchel et al. “Welchel”  discloses a mask (See Figs. 1-2) comprising: 
a mask body (10) having a first side (left side) and a second side (right side not shown butt it is inherent that a right side is there) opposite to the first side (See Figs. 1-2); and 
two ear loops (identified at mark 2 looping the ear of the wearer as shown in Figs. 1-2) fixed to the first side and the second side of the mask body respectively (although the left one is shown but it is inherent to have a second right side), each of the ear loops (See above) being formed from a strip-shaped elastic member (20), the strip-shaped elastic member (20) comprising: 
a first end (See annotated Fig. A above) fixed to one of the first/left side (See Fig. A) and the second/right side of the mask body (because as explained above it is inherent to have a second right side); 
a second end (See Fig. A) fixed to the mask body and located on the same side of the mask body with the first end (See fig. A); and 
a stretchable portion (See Fig. A) located between the first end and the second end (See Fig. A) and having a wave structure (which is described as bellow-like and accordion-like in para. 0095, which was interpreted as a wave structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Welchel et al. (U.S. Pub. No. 2009/0044809 A1) in view of Xue et al. (U.S. Patent No. 6,332,465 B1).

Regarding claims 5 and 10, Welchel  discloses the invention substantially as claimed above.
Welchel does not disclose that the strip-shaped elastic member wherein the strip- shaped elastic member is composed of a plurality of strands of yarn intertwined with each other; an elastic recovery rate of at least one of the plurality of strands of yarn is higher than an elastic recovery rate of the other one of the plurality of strands of yarn.
However, Xue teaches yet another mask and a strap structure wherein the strip-shaped elastic member (See Fig. 1) wherein the strip- shaped elastic member (30a) is composed of a plurality of strands of yarn intertwined with each other; an elastic recovery rate of at least one of the plurality of strands of yarn is higher than an elastic recovery rate of the other one of the plurality of strands of yarn (See Col. 7, lines 9-30 and shown in Fig. 3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Welchel device with the strip- shaped elastic member composed of a plurality of strands of yarn intertwined with each other; an elastic recovery rate of at least one of the plurality of strands of yarn is higher than an elastic recovery rate of the other one of the plurality of strands of yarn as taught by having the elastic constituent in the longitudinal direction, the band is stretchable in that direction, resulting in a filtering face mask that is easy to position on a wearer's head (Col. 7, lines 29-30).

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732